Citation Nr: 1632238	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  04-44 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include residuals of an injury to the left acromioclavicular joint.

2.  Entitlement to service connection for a cervical spine disorder, including degenerative disc and joint disease.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, August 2013 and July 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

When this case was most recently before the Board in June 2014, it was remanded for further development.  It is now before the Board for further appellate action.

Service connection for shingles (herpes zoster) was granted in an April 2014 RO decision.  This decision is considered a full grant of the Veteran's claim.  He has not appealed the noncompensable evaluation assigned at this time.  Therefore, this issue is no longer before the Board.

Following the June 2014 remand decision, the Veteran has perfected appeals with regard to the issues of entitlement to service connection for diabetes mellitus and tinnitus.  See October 2014 VA Form 9 (Diabetes Mellitus); December 2015 VA Form 9 (Tinnitus).  Accordingly, the title page has been altered to reflect the addition of these additional issues on appeal. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

The issues of entitlement to service connection for diabetes mellitus (DM), left shoulder disorder, and a cervical spine disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

Resolving all doubt in his favor, the Veteran's tinnitus is causally or etiologically due to service.


CONCLUSION OF LAW

Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such was harmless and will not be further discussed.


II.  Service Connection

The Veteran asserts that his "tinnitus was caused by noise exposure in the military."  See August 2015 VA Form 21-0958.  The Veteran's exposure to "excessive noise" has been conceded.  See December 2015 Statement of the Case, see also May 2015 VA examination ("Medic around tanks and all sorts of guns.")



Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, or arthritis become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).
Tinnitus 

Facts & Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  In this regard, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In the Veteran's statements, the Veteran has consistently reported tinnitus symptomatology beginning after his military service and worsening to the present day.  See August 2015 VA Form 21-0958 ("my tinnitus worsten[sic] after service and continue to worsten over the years"); see also May 2015 VA examination ("started after military in both ears").  Moreover, a July 2013 private audiological examination provided a diagnosis of tinnitus based on the Veteran's reports.  See July 2013 J.T. report.  Accordingly, the Board finds that the Veteran has tinnitus. 

Next, under Shedden, the Veteran must have endured an in-service injury or event.  In the instant case, the Veteran asserts that his current diagnosis of tinnitus is due to military noise exposure.  See August 2015 VA Form 21-0958.  As noted above, the RO has conceded that the Veteran's twenty years of service has resulted in "exposure to excessive noise."  See December 2015 SOC.  Moreover, the Board finds the Veteran's statements both credible with regard to noise exposure and consistent with the documentation available, such as his DD214 which reflects "expert marksmanship qualification badge with automatic rifle bar...with grenade bar."  As such, the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current diagnosis of tinnitus, as such is shown by the July 2013 private audiological examination.  Further, based on the Veteran's service, it has been conceded that he was exposed to acoustic trauma during service.  See DD214; see also December 2015 SOC.  What remains necessary to substantiate his claim is competent evidence of a nexus between the tinnitus and the noise trauma in service.  The Board finds that the Veteran's tinnitus was incurred in active service as the evidence shows that he was exposed to hazardous noise during that time and that the ringing currently in his ears is due to this noise exposure.  In this regard, where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

As stated above, the Veteran's statements reflect consistent and credible complaints of tinnitus symptomatology, with a gradual worsening over time beginning after service, and exacerbated symptoms "at night or in quiet."  See May 2015 VA examination.  However, the Board acknowledges that the May 2015 VA examiner opined that the Veteran's tinnitus is not as likely as not related to his period of honorable service.  The VA examiner used the lack of documented complaints of tinnitus in the service treatment records to formulate the conclusion, and did not appear to give any weight to the Veteran's lay statements regarding the delayed onset and gradual worsening of the tinnitus.  See August 2015 VA Form 21-0958 ("Dr. T[] explained that this condition worsened over time as we get older.  If the examiner was listening she would have understood my answers to her questions.")  The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Accordingly, the Board finds the January 2012 opinion to be of little probative value and that the lack of a VA opinion is not controlling as VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet App 60 (1993).  

The Board places great weight of probative value on the Veteran's statements regarding the onset and continuity of symptomatology as the Veteran is competent to report about what happened to him during service and his statements are found to be credible as they are consistent with the places, types, and circumstances as reflected by his DD Form 214.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Resolving all doubt in favor of the Veteran, based on the foregoing, the Board finds that the Veteran's tinnitus began during active service. 

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for tinnitus is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, while the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.


Cervical Spine and Left Shoulder 

These issues were last remanded by the Board in June 2014.  The Board found the medical opinions provided during the November 2013 VA examination were inadequate.  The RO was instructed to obtain addendum medical opinions regarding the nature and etiology of the Veteran's cervical spine and left shoulder disorders.  The examiner was instructed to offer an opinion as to whether it is at least as likely as not that the Veteran's cervical spine and shoulder disorders had their onset in service, or were proximately due to or aggravated by his service-connected lumbar spine disability.  See June 2014 Board remand.  

In the August 2015 VA addendum opinion, the examiner opined that the Veteran's current cervical spine and left shoulder disorders were not caused by or a result of the Veteran's service.  However, no opinion was provided regarding secondary service connection.  Specifically, while the August 2015 VA adequately restated the June 2014 remand directive regarding the relationship between the Veteran's service-connected lumbar spine and the Veteran's neck and left shoulder, the examiner answered the queries by stating that it was less likely than not that the Veteran's cervical spine was "aggravated by his military service," without mention of the Veteran's lower back or shoulder in the answer.  

A subsequent VA addendum opinion was procured in November 2015 to address the August 2015 opinion's failure to address the relationship between the Veteran's left shoulder and his service-connected disability.  The examiner stated that the Veteran's left shoulder condition was not aggravated by the Veteran's lower back disability because "review of the records do not edstablish[sic] a NEXUS between tht wo[sic] injuries which are associated becuae[sic] of occurrence at the same time but not CAUSALY[sic] related. This is basic evidence based medical doctrine."  The Board finds this opinion to be both confusing and inadequate.  The examiner offered no rationale for the provided opinion, and what rationale that was provided is extremely confusing.  The Court has held that a medical opinion that contains only conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds a remand is necessary to obtain an addendum opinion that contains a full rationale.

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552   (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371   (Fed. Cir. 2004). 

Here, the Board finds that a remand is necessary to obtain a medical opinion regarding whether the Veteran's neck and left shoulder disorders are proximately due to or aggravated by his lumbar spine disability.

Diabetes Mellitus

The Veteran has not been provided a VA examination concerning his claim of entitlement to service connection for diabetes mellitus.  

The evidence of record reflects a current diagnosis of diabetes mellitus.  See January 2012 61st Medical Group note.  Additionally, the Veteran asserts that were his complete service medical record available, it would reflect "all the retesting of glucose levels and counseling before discharge."  See August 2013 VA Form 21-0958.

The Veteran's complete service treatment record is not in the claims folder.  In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In light of the Veteran's stated medical history and current diagnosis, and the Board's heightened duty to explain its conclusions in this case, the Board finds that a remand is necessary in order to obtain a VA examination and medical opinions for diabetes.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate any and all updated medical treatment records.

2.  Obtain an addendum opinion regarding the Veteran's neck disorders.  If, and only if, deemed necessary by the physician, afford the Veteran a VA examination for his cervical spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

After the claims file is reviewed, including the review of any newly received material from any medical facility obtained as the result of the above-stated directive, the examiner should individually identify all of the Veteran's current cervical spine disorders.  

For each cervical spine disorder identified, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that any of the identified cervical spine disorders began during service, or are causally or etiologically due to symptoms experienced during service; AND,

b) that any of the cervical spine disorders are proximately due to or aggravated (beyond natural progression) by his service-connected lower back disability.  In discussing this inquiry, the examiner is directed to understand that the term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the cervical spine disorder (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.

If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Obtain an addendum opinion regarding the Veteran's left shoulder disorders.  If, and only if, deemed necessary by the examiner, afford the Veteran a VA examination for his cervical spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

After the claims file is reviewed, including the review of any newly received material from any medical facility obtained as the result of the above-stated directive, the examiner should individually identify all of the Veteran's current left shoulder disorders.  

For each left shoulder disorder identified, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that any of the identified left shoulder disorders began during service, or are causally or etiologically due to symptoms experienced during service; AND,

b) that any of the left shoulder disorders are proximately due to or aggravated (beyond natural progression) by his service-connected lower back disability.  In discussing this inquiry, the examiner is directed to understand that the term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the cervical spine disorder (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.

If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  Obtain a VA medical opinion for the Veteran's alleged diabetes mellitus.  The examiner should review the claims file, including this REMAND.  The examiner should determine the following: 

a. Whether the Veteran has diabetes mellitus,

b. If so, whether the Veteran's current diabetes mellitus, is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  The examiner is instructed to consider the Veteran's report of in-service glucose retesting and counseling as credible in light of the missing service treatment records.  The examiner must also provide comment regarding the Veteran's lay statements of continuity of symptomatology.

5.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


